DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4 and 7-11 are pending as amended on 4/14/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.


Claim Rejections - 35 USC § 103
Claims 1, 2, 4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlinger et al (WO 2005/113655; included machine translation cited herein) in view of Yorita et al (US 6303666).
As to claims 1, 2, 4 and 11, Ohlinger discloses a foam material made from crosslinked polyolefins for inner cladding for motor vehicles (vehicle interior member) (abstract). 
The foam is obtained by mixing polyolefin (polypropylene and polyethylene) with cross-linking agent and foaming agent to form a composition, then exposing the composition to ionizing radiation to cross-link and heat to foam (p 2, middle of page). Therefore, Ohlinger discloses that the cross-linked polyolefin resin foam is obtained by cross-linking and foaming a polyolefin resin composition.
As to instant (A): the polyolefins in Ohlinger’s composition comprise 50-90 wt% polypropylene and 10-50 wt% polyethylene (abstract), and particularly preferably 60-80 wt% polypropylene and 20-40 wt% polyethylene (p 3, lines 11-12) which fall within the ranges of polypropylene and polyethylene recited in claims 1, 4 and 11. Ohlinger further exemplifies compositions comprising 65-70 wt% polypropylene and 30-35 wt% polyethylene (Tabelle I, p 9, original), which fall within the presently claimed ranges. Therefore, the polyolefins disclosed by Ohlinger correspond to instant resin (A).
As to instant (B): Ohlinger further discloses that it is necessary to include a thermally decomposable foaming agent, and that it is preferably an azodicarbonamide (p 4, lines 9-10). Therefore, Ohlinger discloses azodicarbonamide according to instant (B). As shown in Tabelle I (p 9) of the original document, Ohlinger exemplifies compositions comprising 8.5, 7.2 or 7.5 parts by mass azodicarbonamide relative to 100 parts resin, which falls within the range of 3-12 recited in claim 2. 
Ohlinger teaches that the foam has a density of 0.03 to 0.2 g/cm3 (abstract), which falls within the recited range of 0.02 to 0.20 g/cm3. 
Ohlinger teaches that the foam has a crosslinking degree of 20-70 wt% (abstract), with 30-60 wt% disclosed as preferred (p 3, lines 13-14). Ohlinger’s preferred range of crosslinking substantially corresponds to the presently recited range of 30-
As to instant (C):
Ohlinger discloses that it is advisable to incorporate additives, and names metal oxides as an example (p 4, lines 12-14). However, Ohlinger fails to specifically name magnesium oxide, and fails to disclose a suitable particle size. 
Yorita describes a cross-linked polyolefin resin foam obtained by cross-linking and foaming a polyolefin resin composition (col 3 ln 20-25, 50-60), suitably usable as vehicle interior materials (col 1 ln 7-18). Yorita teaches including a fine inorganic powder which acts as an expansion nucleating agent (col 14, line 66 to col 15, line 1). In particular, Yorita discloses names magnesium oxide as a nucleating agent (col 15, line 3). Yorita discloses utilizing the fine inorganic powder within a most preferred range of 0.1-5 parts by weight (col 15 ln 15-23) and a particle size within a most preferred range of 5 microns or smaller (col 15 ln 5-11) in order to achieve an expanded product with a better surface appearance (col 15, lines 8-12 and lines 18-22). In light of Yorita’s disclosure, when preparing a crosslinked olefin foam for an end use such as a vehicle interior, the person having ordinary skill in the art would have been motivated to utilize the type and amount of nucleating agent disclosed by Yorita in order to provide the expanded product with a better surface appearance. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a crosslinked polyolefin foam from a composition of polyolefins, azodicarbonamide, and metal oxide, as disclosed by Ohlinger, utilizing (as prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

Response to Arguments
Applicant's arguments and Declaration filed 4/14/2021 have been fully considered.
Applicant argues that the previously set forth rejections have been overcome by the amendments to the claims. The examiner agrees, as the presently recited range of polypropylene resin no longer overlaps the range disclosed in Purcell. The rejection over Purcell in view of Yorita has been withdrawn. 
A new rejection has been set forth above over Ohlinger, which cites Yorita as a secondary reference. Therefore, Applicant’s arguments and Declaration with regard to unexpected results remain relevant to the new rejection, and have been addressed below.
Applicant argues (pp 6-7) that the data provided in the Declaration shows evidence of a significant difference in the number of huge cells in the inventive and comparative examples. According to applicant, the comparative examples wherein the 
With regard to the criticality of the recited amount of magnesium:
Examples 1, 2, C1, C2 and C4 can be meaningfully compared to assess the criticality of magnesium content; all variables other than magnesium content (i.e., PP/LLPE ratio, azodicarbonamide content, particle diameter, etc…) are held constant. Within this subset of examples, Applicant’s data shows a trend: as the amount of magnesium increases, the number of huge cells increases and the fogging decreases. Applicant has not provided any reasoning or evidence which establishes what result would have been expected to occur (or not occur) as magnesium content changes, and therefore, Applicant has not established that the trend shown in the Declaration examples (i.e., the correlation of huge cell formation and fogging with magnesium content) is an unexpected trend. Furthermore, the data provided by Applicant does not appear to show any values of magnesium content which result in a number of cells or amount of fogging which do not follow the trend, and therefore, Applicant has not established any criticality associated with the claimed range of magnesium content. 
With regard to the criticality of the recited magnesium particle size:
Applicant has provided two comparative examples (C3 and C6) wherein the particle size of the magnesium oxide falls outside of the claimed range of 0.1 to 15 microns. Comparative example 3 can be meaningfully compared with examples 2 and 3, as all variables other than particle size are held constant. Similarly, comparative outside the upper claimed limit of 15 micron, Applicant has not provided any data for the upper claimed limit of 15 micron. Therefore, it is not possible to determine whether the allegedly superior fogging and huge cell suppression properties would result from a composition with 15 micron basic magnesium. Furthermore, Applicant has not provided any results for a particle diameter outside the lower claimed limit of 0.1 micron. Because Applicant has not provided a sufficient number of tests both inside and outside the claimed particle size range, Applicant’s data fails to demonstrate the criticality of the claimed range. See MPEP 716.02(d)II.
Applicant is further advised that, generally speaking, evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d). The present claims encompass a very large number of species of polyolefins. In particular, the presently recited polypropylene is not limited to any particular homopolymer or copolymer of propylene (e.g., not limited in terms of comonomers present, or properties, such as melt flow index). In contrast, Applicant’s examples are limited to a particular species of random PP. Additionally, the claims (other than claims 4 and 11) further do not require the composition to comprise any polyolefin 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/           Primary Examiner, Art Unit 1766